Citation Nr: 0640075	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's chronic allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1979 to September 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which denied service 
connection for a chronic low back disorder, chronic hay 
fever, and chronic sinusitis.  In December 2003, the RO 
granted service connection for chronic lumbosacral strain 
with spondylosis and assigned a 20 percent evaluation for 
that disability.  In January 2005, the veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge.  In 
October 2005, the Board remanded the issues of service 
connection for chronic allergic rhinitis/hay fever and 
chronic sinusitis to the RO for additional action.  In 
September 2006, the RO granted service connection for chronic 
allergic rhinitis and assigned a noncompensable evaluation 
for that disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected chronic 
allergic rhinitis.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial compensable evaluation for 
the veteran's chronic allergic rhinitis.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  Chronic sinusitis was not manifested during active 
service or at the most recent Department of Veterans Affairs 
examination for compensation purposes of record.  

2.  The veteran's chronic allergic rhinitis has been 
objectively shown to be manifested by "some" nasal 
turbinate engorgement and no nasal passage obstruction or 
polyps.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

2.  The criteria for an initial compensable evaluation for 
the veteran's chronic allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.31, 4.97, Diagnostic Code 6522 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection for chronic sinusitis and an initial 
compensable evaluation for her chronic allergic rhinitis, the 
Board observes that the RO issued VCAA notices to the veteran 
in June 2001, November 2005, May 2006, and September 2006 
which informed the veteran of the evidence generally needed 
to support a claim of entitlement to service connection and 
the assignment of an evaluation and effective date of an 
initial award of service connection; what actions she needed 
to undertake; and how the VA would assist her in developing 
her claims.  Such notice effectively informed her of the need 
to submit any relevant evidence in her possession.  The June 
2001 VCAA notice was issued to the veteran prior to the May 
2002 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issues of service connection for chronic sinusitis 
and an initial compensable evaluation for the veteran's 
chronic allergic rhinitis as the preponderance of the 
evidence is against her claims and any notice deficiencies 
are thus rendered moot.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Chronic Sinusitis  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records make no reference to 
chronic sinusitis.  A September 1999 treatment record from 
the Woodbridge FHC notes that the veteran complained of 
sneezing, nasal congestion, a productive cough, and a sore 
throat.  The treating medical personnel observed frontal 
sinus tenderness.  An impression of sinusitis was advanced.  
A March 2001 treatment record from the Woodbridge FHC notes 
that the treating physician observed that the veteran's 
sinuses were not tender.  An impression of allergies was 
advanced.  

At the January 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that she had been 
initially diagnosed with sinusitis after service separation.  
She believed that sinusitis had originated during active 
service concurrently with her service-connected allergic 
rhinitis and/or as the result of the environment in Germany 
where she had been stationed.  

At a January 2006 VA examination for compensation purposes, 
the veteran presented a history of intermittent nasal 
congestion and recurrent headaches.  Her post-service 
diagnosis of sinusitis was noted.  A contemporaneous 
computerized tomography study of the sinuses was reported to 
have revealed "normal paranasal sinuses."  An impression of 
allergic rhinitis was advanced.  The examiner commented that 
"neither the physical examination or [computerized 
tomography] scan support a diagnosis of sinusitis at this 
time."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic sinusitis was not manifested during active 
service or at the January 2006 VA examination for 
compensation purposes.  While the veteran was found to have 
sinusitis in September 1999, the examiner at the January 2006 
VA examination for compensation purposes expressly determined 
that a diagnosis of sinusitis was not currently supported by 
either physical evaluation or computerized tomography study.  
Absent a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran advances that chronic sinusitis was precipitated 
by her environmental exposure during active service.  The 
veteran's claim is supported solely by her own testimony and 
written statements on appeal.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that the 
veteran's statements as to the existence and etiology of the 
claimed disability to be unpersuasive.  Accordingly, service 
connection for chronic sinusitis is denied.  


III.  Chronic Allergic Rhinitis 

A.  Historical Review

The veteran's service medical records reflect that she 
presented a pre-service history of hay fever.  She was seen 
on numerous occasions during active service for hay 
fever/allergic rhinitis.  The report of the January 2006 VA 
examination for compensation purposes states that the veteran 
exhibited "some engorgement of the turbinates."  The 
examiner concluded that the veteran's allergic rhinitis more 
likely than not increased in severity during active service.  
In March 2006, the RO granted service connection for chronic 
allergic rhinitis and assigned a noncompensable evaluation 
for that disability. 

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Allergic rhinitis 
manifested by either a greater than 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side and no polyps warrants a 10 percent evaluation.  A 
30 percent evaluation requires the presence of polyps.  38 
C.F.R. § 4.97, Diagnostic Code 6522 (2006).  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  

At the December 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that she treated 
her allergic rhinitis with prescribed medications.  

At the January 2006 VA examination for compensation purposes, 
the veteran complained of intermittent nasal airway 
restriction and recurrent headaches.  She reported that she 
used prescribed medications to "maintain her nasal airway."  
On examination, the veteran exhibited "some engorgement of 
the turbinates" and no hyperemia, exudate, or abnormal 
masses.  An impression of allergic rhinitis was advanced.  

At an August 2006 VA examination for compensation purposes, 
the veteran denied ever having nasal polyps.  On examination 
of the nose, the veteran exhibited a clear nose with no 
septal deviation or evidence of either nasal polyps or other 
abnormalities.  A clinical impression of allergic rhinitis 
without polyps was advanced.  The examiner clarified that the 
veteran's diagnosis was "based on the history of recurring 
nasal airway obstruction and a positive history of 
allergies."  

The veteran's chronic allergic rhinitis has been objectively 
shown to be manifested by "some" nasal turbinate 
engorgement and no nasal obstruction or polyps.  While 
acknowledging that the veteran's chronic allergic rhinitis is 
intermittently symptomatic and necessitates the ongoing use 
of prescribed medications to maintain her nasal airway, the 
Board concludes that such findings do not meet the criteria 
required for assignment of a compensable evaluation under the 
provisions of Diagnostic Code 6522.  Therefore, the Board 
finds that an initial compensable 


evaluation is not warranted for the veteran's chronic 
allergic rhinitis.  38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6522 (2006).  


ORDER

Service connection for chronic sinusitis is denied.  

An initial compensable evaluation for the veteran's chronic 
allergic rhinitis is denied.  



____________________________________________
J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


